          Case 2:20-cv-00109-SMJ   ECF No. 3   filed 05/27/20     PageID.33 Page 1 of 2

                                                                        FILED IN THE
                                                                    U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON

1
                                                              May 27, 2020
2                                                                  SEAN F. MCAVOY, CLERK




3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     AUGUSTA JOHNSON,                           No. 2:20-cv-00109-SMJ
5
                               Plaintiff,
6                                               ORDER DISMISSING CASE
                  v.
7
     USAA INSURANCE COMPANY,
8    INC., a foreign insurance company
     doing business in Washington State,
9
                               Defendant.
10

11          On May 22, 2020, the parties filed a stipulated dismissal, ECF No. 2.

12   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

13   IT IS HEREBY ORDERED:

14          1.    The parties’ Stipulation for Dismissal Pursuant to Fed. R. Civ. Proc.

15                41(a)(1)(A)(ii), ECF No. 2, is GRANTED.

16          2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

17                bear their own costs and attorneys’ fees.

18          3.    All pending motions are DENIED AS MOOT.

19          4.    All hearings and other deadlines are STRICKEN.

20   //




     ORDER DISMISSING CASE – 1
        Case 2:20-cv-00109-SMJ        ECF No. 3   filed 05/27/20   PageID.34 Page 2 of 2




1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 27th day of May 2020.

5
                        __________________________
6                       SALVADOR MENDOZA, JR.
                        United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
